EXAMINER'S AMENDMENT/COMMENTS
Response to Arguments
Applicant’s arguments, filed January 13, 2021 with respect to the current set of claims have been fully considered and are persuasive.  Applicant has corrected the issues presented by the previous 112(b) rejections made by the Examiner, such that the Examiner has withdrawn these rejections, accepting the currently filed set of claims.   
In addition, the Examiner repeats below the rationale for withdrawing the previous prior art rejection in the previous Action.  On page 8 of the Remarks section filed September 3, 2020, Applicant argued that the previous prior art rejection did not disclose the limitation “wherein a plurality of convex sections are arranged around a periphery of the screen plate and spaced apart from one another; a plurality of concave sections are arranged and spaced apart from one another around the inner wall of the main body at the open top of the main body; the plurality of concave sections are shaped in conformity with the plurality of convex sections; a plurality of outflow holes are arranged on the dispensing plate for fluid flowing out” in independent Claim 9, including prior art references, Rajan, (US 2002/0117436), Middleton, (US 4,824,565), and Sullivan, (US 5,569,380). The Examiner noted that none of these references disclosed a “plurality” of “convex sections” arranged around a periphery of “a screen plate” and a “plurality” of “concave sections” around an “inner wall” of the “main body” which are then “shaped in conformity” with the “convex sections”, as claimed above. As a result, the Examiner withdrew the prior art rejection regarding Claim 9, and for dependent Claims 10-12.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons presented above, the Examiner conducted further searching and consideration in relevant fields of endeavor. The Examiner concluded that the combination of the newly added limitations “wherein a plurality of convex sections are arranged around a periphery of the screen plate and spaced apart from one another; a plurality of concave sections are arranged and spaced apart from one another around the inner wall of the main body at the open top of the main body; the plurality of concave sections are shaped in conformity with the plurality of convex sections; a plurality of outflow holes are arranged on the dispensing plate for fluid flowing out” along with the existing limitations of “three filtration layers” and “a pressure chamber” in the field of “fluid purification” is patentable over the closest prior art including Rajan, (US 2002/0117436), Middleton, (US 4,824,565), and Sullivan, (US 5,569,380).
Thus, the Examiner allows Claims 9-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779